Citation Nr: 1707241	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  15-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits for the appellant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to January 1971.  The appellant advances a claim as the Veteran's spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 decision, of the Department of Veterans Affairs (VA) Regional Office (RO), Pension Management Center, in St. Paul, Minnesota, which denied a special apportionment.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California, which certified the appeal to the Board in February 2016.

The appellant testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2016.  A hearing transcript is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks apportionment of the Veteran's nonservice-connected pension benefits.  The record shows that the Veteran and appellant married in February 1983.  See Marriage Certificate (March 1997).  The record shows no indication of either a legal separation or divorce decree.

A December 1996 rating decision reflects that the Veteran was awarded a nonservice-connected pension.  In March 1997, the appellant filed a claim for apportionment of benefits, reporting that she and the Veteran had separated "last year" and that she had not received money from him since January 1997.  See VA Form 21-4138 (March 1997).  In June 1997, the RO granted special apportionment in the amount of $460.00 to be reduced as each child reaches age 18.  At this time, the Veteran's monthly income was $707.00 and there were no known expenses; whereas the appellant reported no income and expenses of $1,070.00.  See Apportionment Decision (June 1997).  The appellant and Veteran were notified of this decision by June 1996 letters.  See Notification Letters (June 1997).

A VA letter dated September 2004 to the Veteran reflects that that VA paid the appellant apportioned benefits.  It was noted that the Veteran and appellant shared the same address and the appellant had been paid "apportioned benefits which she would not be entitled to receive if she were living at the same address."  See Notification Letter (September 2004).

A VA letter dated May 2006 to the Veteran reflects "We are working on your application for Dependency."  It was noted that the Veteran reported he was not living with his spouse and information was requested as to the date of separation from his spouse, the amount he contributed to his spouse's support since the separation, the amount of his spouse's income, and information concerning a child that may not live with him.  See Notification Letter (May 2006).  The Veteran responded to this letter in June 2006 and indicated that he had been separated from his spouse since April 2006.  See VA Form 21-4138 (June 2006).  A VA letter dated June 2006 reflects that the Veteran's spouse (HK) and stepson (LK) were not removed from his award because he was not divorced and was providing support to both HK and LK; it was noted that VA was paying him "as a veteran with two dependents," which includes an additional amount of money for his spouse and child.  See Notification Letter (June 2006).  

A VA letter dated December 2006 to the appellant reflects receipt of a claim for a share of the Veteran's VA benefits.  VA notified her that to do this the facts must show that "you need the share and that paying it won't create a hardship to the veteran."  Specific financial information was requested from the appellant.  See Notification Letter (December 2006).  A VA letter dated December 2006 notified the Veteran of the appellant's request for apportionment.  See Notification Letter (December 2006).  An April 2007 apportionment decision reflects that special apportionment was denied because the appellant failed to provide the requested information.  See Apportionment Decision (April 2007).  VA letters dated April 2007 notified the appellant and Veteran that the apportionment claim was denied.  See Notification Letters (April 2007)

In May 2007, the appellant provided VA with the requested financial information in support of her apportionment claim.  See VA F 21-0788 (May 2007).  The Veteran reported in May 2007 that he had been separated from the appellant since April 2006 and that he pays about $300.00 per month for support of his spouse and the child that lives with her.  See VAF 119 (May 2007).  A May 2007 apportionment decision reflects that special apportionment was denied because an apportionment would cause the Veteran hardship and because the Veteran already pays monthly support and pays for the family's life insurance.  See Apportionment Decision (May 2007).  A VA letter dated in May 2007 notified the appellant of the decision.  See Notification Letter (May 2007).

In June 2007, the appellant reported that "I am not receiving any money from the Veteran" and requested her claim to be reopened.  See VA Form 21-4138 (June 2007).  She also reported in June 2007 that her only income came from unemployment benefits in the amount of $532.00.  See VA Form 21-4138 (June 2007).  An October 2007 apportionment decision reflects that special apportionment was denied.  See Apportionment Decision (October 2007).  A VA letters dated in October 2007 notified the appellant and Veteran of the decision.  See Notification Letter (October 2007).
A May 2012 report of contact reflects that a VA representative spoke with the Veteran who reported that he was legally separated from his spouse and had last contributed to his spouse's support in August 2011.  The Veteran also reported he believed his spouse had no income.  See VA Form 21-0820 (May 2012).  A June 2012 VA letter reflects a proposal to reduce the Veteran's benefits effective from April 2, 2010.  A July 2012 report of contact reflects that:

In response to letter proposing to reduce the Veteran's income Veteran's spouse started to receive Social Security benefits in 2010.  However, the Veteran was not residing with his spouse when she started to receive benefits.  His spouse has been residing in California since 2009.  Veteran stated that he is now in process of trying to file for a legal separation form his spouse & will send that documentation once it is complete.  

See VAF 21-0820 (July 2012).

A VA letter dated January 2013 to the Veteran reflects that this correspondence was in reply to his inquiry of "December 11, 2012".  It reflects that "We established a claim on June 6, 2012 proposing to reduce your benefits based on your spouse's Social Security income.  An apportionment claim was established on September 18, 2012 based on receipt of VA Form 21-0788, Information Regarding Appointment of Beneficiary's Award."  See Correspondence (January 2013).

A June 2013 apportionment decision reflects that special apportionment was denied.  It was noted that, although HK's expenses exceeded her income, counting her and the Veteran's income on the Veteran's award would create a financial hardship.  It was noted that the Veteran a VA monthly award of $1,038.00 and the appellant had monthly income of $725.00 and monthly expenses of $897.00 (with a shortfall of $172.00).  It was not indicated how the appellant met the monthly shortfall in payment of expenses incurred.  See Apportionment Decision (June 2013).  A VA letter dated in June 2013 notified the appellant of the decision.  See Notification Letter (June 2013).  The record shows no notification of the decision to the Veteran.
In June 2013, VA received the appellant's notice of disagreement with the June 2013 apportionment decision.  See NOD (June 2013).  In September 2013, she reported that she only gets $725.00 a month from SSA and personal financial hardship.  See NOD (September 2013).  The appellant later reported that the Veteran had not supported her or her children since September 2004 and, while she had $821.00 in SSA money a month, she needed financial help.  See VA Form 9 (April 2015).

VA issued a Statement of the Case (SOC) of the case to the appellant in March 2015 on the issue of entitlement to apportionment of the Veteran's benefits.  A copy was sent to the appellant, but the claims file does not show that the Veteran was notified that the appellant appealed the June 2013 apportionment decision or that VA issued to the Veteran a copy of the SOC.

A May 2015 report of contact reflects that the appellant, HK, called to report that the Veteran has filed for divorce and she is in need of financial support.  See VA Form 21-0820 (May 2015).

A VA letter dated September 2016 reflects that the Veteran was notified of the date of the appellant's hearing and afforded an opportunity to attend.  See Notice Letter (September 2016).

The record shows that the appellant, HK, testified in October 2016 that an apportionment of the Veteran's non-service connected pension benefits was warranted because she is homeless and without other financial resources apart from Social Security Administration benefits.  She noted that she and the Veteran had experienced periods of separation and reconciliation, but they were now separated again and she is homeless.  She reported that she last received some of his benefits in 2004.  She reported that she and the Veteran were not divorced, just separated, and most recently separated in 2012 (they were previously separated in 2007).

Having carefully reviewed the claims file, the Board finds that remand is necessary for several reasons.  First, the claims file does not include a termination proposal or decision in regards to the 1996 award of apportionment to the appellant.

Second, the claims file does not include the claim for apportionment cited by the RO as "September 18, 2012" (based on received of VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award) referenced in the originating agency's January 2013 correspondence and March 2015 Statement of the Case.

Third, the claims file does not include notice to the Veteran of the actions taken by the AOJ in regards to the appeal advanced by the appellant to obtain apportionment.  For instance, there is no evidence that the Veteran has been issued a copy of the SOC or hearing transcript in this matter.  The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500 -20.504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

Fourth, it does not appear that the originating agency considered whether the appellant is entitled to a general apportionment under 38 C.F.R. § 3.450 , which is not dependent on hardship or need on the part of the recipient, but rather involves an inquiry into whether the Veteran has reasonably discharged his responsibility for the spouse's and/or the children's support.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic file a copy of the termination proposal and decision in regard to the 1996 award of apportionment of the Veteran's benefits to the appellant.

2.  Associate with the electronic file a copy of the claim for apportionment cited by the RO as "September 18, 2012" (based on received of VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award), which was  referenced in the originating agency's January 2013 correspondence and March 2015 Statement of the Case.

3.  Review the electronic file and ensure that all contested claim procedures have been followed to include all necessary notice to both the Veteran and his representative, if any.  The AOJ should furnish the Veteran and his representative with the contents of the appellant's notice of disagreement and substantive appeal; and the AOJ should send a copy of the SOC and any subsequent Supplemental SOCs to the Veteran and his representative.  The Veteran and his representative should be afforded an opportunity to respond with additional evidence or argument.  He should also be asked specifically whether he would like to have a personal hearing regarding this appeal.

If the Veteran elects to appear before a member of the Board and/or submit written rebuttal to the appellant's contentions, the appellant should be notified of any hearing scheduled (and given an opportunity appear) and/or be provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond.

4.  After the development requested above has been completed, as well as any other development which is deemed appropriate, the issue on appeal should be readjudicated.  The readjudication should include consideration of an apportionment under both types of apportionments ("general" or "special" apportionment) payable to a spouse or dependent under 38 C.F.R. §§ 3.450, 3.451.  Also, if any of the Veteran's children were under the age of 18 for at least a portion of time since the appellant's claim was established, the AOJ should consider apportionment for those children.  If the appeal is not resolved to the satisfaction of the parties, the appellant should be provided a Supplemental Statement of the Case (SSOC) (with a copy to the Veteran and his representative), and both parties should be afforded the appropriate time period within which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




